Matter of Shelby (2022 NY Slip Op 02183)





Matter of Shelby


2022 NY Slip Op 02183


Decided on March 31, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 31, 2022

PM-68-22
[*1]In the Matter of Mark Alan Shelby, an Attorney. (Attorney Registration No. 4137626.)

Calendar Date:March 28, 2022

Before:Clark, J.P., Aarons, Colangelo, Ceresia and McShan, JJ.

Mark Alan Shelby, Westminster, Colorado, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Mark Alan Shelby was admitted to practice by this Court in 2003 and lists a business address in Westminster, Colorado with the Office of Court Administration. Shelby now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Shelby's application.
Upon reading Shelby's affidavit sworn to December 30, 2021 and filed January 7, 2022, and upon reading the March 21, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Shelby is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Clark, J.P., Aarons, Colangelo, Ceresia and McShan, JJ., concur.
ORDERED that Mark Alan Shelby's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Mark Alan Shelby's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Mark Alan Shelby is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Shelby is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Mark Alan Shelby shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.